Citation Nr: 1207251	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  04-42 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, including as secondary to a bilateral foot disability.  

2.  Entitlement to service connection for a bilateral hip disorder, including as secondary to a bilateral foot disability.  

3.  Entitlement to service connection for a back disorder, including as secondary to a bilateral foot disability.  

4.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1963 to October 1963.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA), which found that new and material evidence has not been received to reopen service connection for bilateral foot disorders and denied service connection for bilateral knee and hip disorders and a low back disorder.  

In an August 2008 decision, the Board found that new and material evidence to reopen service connection for a bilateral foot disability had been received and the claim, and the claims for service connection for the remaining issues was remanded for de novo review by the RO and further development.  

In an August 2010 decision, the Board granted service connection for bilateral foot disabilities and remanded the remaining issues for additional consideration of secondary service connection and for additional development.  

The issue of whether clear and unmistakable error in the assignment of the effective date of the award of service connection for bilateral pes planus has been raised by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

By rating decision dated in August 2010, the RO implemented the grant of service connection for bilateral pes planus, initially evaluated as 10 percent disabling.  The Veteran was notified in November 2010.  In correspondence received in July 2011, the Veteran submitted a notice of disagreement to the 10 percent initial evaluation.  As noted below, a statement of the case (SOC) must be issued in response to this notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  

REMAND

As noted, in August 2010, the Board last remanded the issues of service connection for bilateral knee and hip disorders and a low back disorder.  The remand ordered a VA examination for the purpose of determining whether these disorders were aggravated by the service-connected pes planus.  At that time, it was noted that a previously conducted January 2009 VA examination included an opinion that the bilateral knee disorders, bilateral hip disorders, and a back disorder were "in no way related" to the service-connected pes planus.  As no opinion was offered regarding whether these disorders were aggravated by the service-connected pes planus, additional development was found to be necessary.  The remand ordered that the opinion specifically address whether any of the claimed disorders were permanently worsened in severity by the Veteran's pes planus.  

In response to the remand by the Board, a medical opinion was obtained in November 2010.  That opinion stated that the arthritis of the hips, knees and back were not caused by or related to his pes planus of the feet.  It is unfortunate that the examiner did not specifically address whether the disorders were permanently worsened by the pes planus, as requested by the Board.  Under these circumstances, the case must be returned.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Regarding the issue of a higher initial rating for bilateral pes planus, by rating decision in August 2010, the RO assigned a 10 percent initial rating for this disability.  Correspondence received in July 2011 is taken as a notice of disagreement with regard to this award.  Under the circumstances, the record shows that the Veteran has effectively initiated an appeal from the August 2010 rating decision; therefore, issuance of a SOC is necessary with regard to the issues of an increased initial rating for bilateral pes planus.  38 C.F.R. § 19.26 (2003); Manlincon, 12, Vet. App. 238. 


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the examiner who rendered the November 2010 opinion to review the relevant documents in the claims folder and render the following opinions:

A) Is it at least as likely as not (probability 50 percent or more) that the Veteran's bilateral knee disorders have been permanently worsened by Veteran's service-connected pes planus?

B) Is it at least as likely as not (probability 50 percent or more) that the Veteran's bilateral hip disorders have been permanently worsened by Veteran's service-connected pes planus?  

C) Is it at least as likely as not (probability 50 percent or more) that the Veteran's low back disorder has been permanently worsened by Veteran's service-connected pes planus?

If the examiner is not available, the RO should arrange for another VA examiner.  The examiner should be requested to 

render the above stated opinions regarding whether it is at least as likely as not (probability 50 percent of more) that the Veteran's bilateral knee, bilateral hip, or low back disorders has been permanently worsened by service-connected pes planus.  The relevant documents of the claims folder should be made available for review in connection with any examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  The RO/AMC should issue the Veteran a SOC on the issue of initial rating in excess of 10 percent for bilateral pes planus.  The Veteran should be given an opportunity to respond.  Should the Veteran respond by submitting a timely substantive appeal, the RO/AMC should return the issue to the Board for further review.  

3.  The RO/AMC should readjudicate the issues of secondary service connection for bilateral knee, bilateral hip, and low back disabilities.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 1).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



